Case 2:17-cv-08064-JFW-PVC Document 75 Filed 04/30/20 Page 1 of 2 Page ID #:1050



   1
   2
   3
   4
   5
   6
   7
   8                          UNITED STATES DISTRICT COURT
   9                         CENTRAL DISTRICT OF CALIFORNIA
  10
  11   MICHAEL HUNT,                                 Case No. CV 17-8064 JFW (PVC)
  12                       Plaintiff,
                                                     ORDER ACCEPTING FINDINGS,
  13         v.                                      CONCLUSIONS AND
                                                     RECOMMENDATIONS OF UNITED
  14   CITY OF LOS ANGELES, et al.,                  STATES MAGISTRATE JUDGE
  15                       Defendants.
  16
  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s “Request to Amend
  18   Pleading to Add Three ‘DOE’ Defendants as Named Parties,” the proposed Third
  19   Amended Complaint attached to the Request, all the records and files herein, and the
  20   Report and Recommendation of the United States Magistrate Judge. The time for filing
  21   Objections to the Report and Recommendation has passed and no Objections have been
  22   received. Accordingly, the Court accepts and adopts the findings, conclusions and
  23   recommendations of the Magistrate Judge.
  24   \\
  25   \\
  26   \\
  27   \\
  28   \\
Case 2:17-cv-08064-JFW-PVC Document 75 Filed 04/30/20 Page 2 of 2 Page ID #:1051



   1         IT IS ORDERED THAT Plaintiff’s Request to Amend Pleading, construed as a
   2   motion for leave to file a Third Amended Complaint, is DENIED. This action shall
   3   proceed only on the surviving claims in the Second Amended Complaint, as modified by
   4   the Court’s December 12, 2019 Order.
   5
   6   DATED: April 30, 2020
   7
   8
                                                  JOHN F. WALTER
   9                                              UNITED STATES DISTRICT JUDGE
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                 2
